IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


MANDY VALENTIN,                           : No. 152 MAL 2017
                                          :
                  Petitioner              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
           v.                             :
                                          :
                                          :
ARIA HEALTH PHYSICIAN SERVICES,           :
D/B/A ARIA ALLMED COMPREHENSIVE           :
CARE CENTER, CHRISTINE WANJERI-           :
HASEN, D.O., JONATHAN OSTROFF,            :
D.O., ARIA HEALTH, ARIA HEALTH            :
SYSTEM,                                   :
                                          :
                  Respondents             :


                                     ORDER



PER CURIAM

     AND NOW, this 28th day of August, 2017, the Petition for Allowance of Appeal is

DENIED.